GOODE, J.
This is an appeal from the conviction of the defendant for carrying a concealed weapon. There was plenty of evidence from which the jury might find that he had a pistol in his pocket, which he suddenly drew, brandished and threatened to shoot a man. It is insisted that because the indictment laid the offense in March, 1900, and the proof showed it was committed October 23, 1899, the conviction was erroneous. The indictment was returned the sixth day of April, 1900, and the offense was committed within one year previous to that date. This was sufficient. Sec. 2535, R. S. 1899; State v. Wilcoxen, 38 Mo. 370; State v. Hopper, 21 Mo. App. 510.
The judgment is affirmed.
All concur.